United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.E., Appellant
and
DEPARTMENT OF THE AIR FORCE, AIR
NATIONAL GUARD, Westfield, MA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
William E. Shanahan, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-1604
Issued: January 17, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 30, 2007 appellant, through his attorney, filed a timely appeal from a March 1,
2007 merit decision of a hearing representative of the Office of Workers’ Compensation
Programs affirming a pay rate determination.1 Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether the Office properly calculated appellant’s pay rate for compensation
purposes.
FACTUAL HISTORY
On March 12, 2002 appellant, then a 50-year-old weapons supervisor, filed a claim
alleging that he sustained a torn left biceps muscle on that date in the performance of duty. The
1

The hearing representative set aside a December 28, 2005 decision finding that appellant was entitled to a
schedule award for a 13 percent left upper extremity impairment.

Office accepted appellant’s claim for a ruptured left biceps. On May 2, 2004 the employing
establishment separated appellant from employment because he was no longer able to be a
member of the National Guard.
On September 16, 2004 appellant underwent cervical decompression and laminoplasty at
C3 to 7 and a posterolateral fusion. He requested compensation from the Office beginning that
date. On October 4, 2004 appellant informed the Office that because of his March 12, 2002
injury he was “only able to perform limited military duty” which negatively affected his earning
compared with the year before his injury. He further noted that he was medically discharged
from his military position. Appellant submitted a June 15, 2004 letter from the employing
establishment indicating that he earned $28,888.31 for active military duty from March 2001 to
March 2002 and $6,353.10 from May 2003 to May 2004.
On January 19, 2005 the Office accepted that appellant sustained a recurrence of
disability beginning September 16, 2004. On February 10, 2005 appellant submitted a claim for
compensation on account of disability, requesting compensation beginning September 16, 2004.
The employing establishment indicated that he retired on disability because he was unable to
keep his military membership due to his employment injury.
The Office calculated appellant’s compensation based on a pay rate at the time disability
began on September 16, 2004. The Office included night differential, hazard pay and drill pay in
its calculations to find a total weekly pay rate of $1,645.39. The Office, however, paid appellant
compensation retroactive to September 16, 2004 using a pay rate of $1,083.23.
On April 5, 2005 appellant’s attorney requested pay rate information. He also contended
that appellant did not resume his usual employment following his work injury.
On May 12, 2005 the Office informed appellant’s attorney that it had not included drill
pay of $555.45 per week in paying compensation. The Office noted that his pay rate was
$1,645.39 per week including drill pay and that it would make an adjusted payment.
In a May 13, 2005 electronic message, the employing establishment notified the Office
that appellant “was deployed during the period March 2001 to March 2002 so his military pay
was overstated at $28,888.31 [per year]. [Appellant] returned to his technician job in 2003 and
his drill pay for [the] period May 2003 to May 2004 was $6,353.10. This is the amount that
should be used. This amount is the ‘average’ amount for a technician at his grade.”
On June 7, 2005 the Office advised appellant’s attorney that he was not entitled to an
additional $555.45 per week according to the employing establishment. Appellant’s additional
drill pay was $122.59 per week, “which was the average weekly drill pay for the year prior to the
date of his recurrence of September 16, 2004.”
By letter dated June 8, 2005, appellant’s attorney contended that the applicable pay rate
date was May 12, 2002, the date of injury, rather than September 16, 2004, the date disability
began. On October 13, 2005 the attorney noted that military pay would be included regardless of
whether the pay rate was the date of injury or the date of recurrence as appellant was under a
presidential “call.” In an October 25, 2005 telephone call, the employing establishment informed
2

the Office that appellant’s pay rate on March 12, 2002 was higher than on September 16, 2004.
By letter dated November 1, 2005, the Office notified his attorney that it used the date of
recurrence pay rate of $1,1212.10 in determining his wage-earning capacity.
In a decision dated November 8, 2005, the Office reduced appellant’s compensation
effective May 15, 2005 on the grounds that his actual earnings as a counter/parts/service
salesman fairly and reasonably represented his wage-earning capacity. The Office determined
his wage-earning capacity using a weekly pay rate of $1,212.53.
On November 21, 2005 appellant requested an oral hearing. By letter dated December 5,
2005, counsel stated:
“[Appellant’s] pay should include his regular pay, night differential pay for the
year prior, as well as his National Guard pay for the year prior, since membership
in the National Guard was a condition of his federal civilian employment.
Moreover, his National Guard pay should include wages paid for attending drills
and field training plus earnings received for active [f]ederal service under a
presidential ‘call.’ The Office should then choose the higher pay rate date of
injury or date of recurrence.”
The attorney contended that the Office failed to consider appellant’s earnings for active
military duty in determining that the date of recurrence was the effective pay rate date. He
asserted:
“[Appellant’s] unit was called to active [f]ederal service by the President and
participated in Operations Enduring Freedom and Iraqi Freedom (copy of ‘Short
History of the 104th Fighter Wing’ enclosed). In addition to his earnings for this
active [f]ederal service under the presidential ‘call,’ [he] also received his full
civilian pay during this time, which is why it is only fair to include his earnings
received for active [f]ederal service under a presidential ‘call’ in his pay rate.”
By decision dated December 28, 2005, the Office granted appellant a schedule award for
a 13 percent permanent impairment of the left upper extremity. The period of the award ran for
40.56 weeks from November 27, 2005 to August 16, 2006. The Office paid him based on a pay
rate of $1,212.10. On January 9, 2006 appellant requested an oral hearing on the schedule award
determination.
In a decision dated January 17, 2006, an Office hearing representative determined that the
case was not in posture for an oral hearing. He vacated the November 8, 2005 decision after
finding that it was unclear whether the Office used the proper pay rate for compensation
purposes in determining appellant’s wage-earning capacity. The hearing representative found
that the Office did not consider appellant’s earnings for military service under a presidential
“call” in determining the pay rate date.

3

By letter dated February 6, 2006, the National Guard noted that the Office included
earnings for active military service performed under a presidential call in calculating an
employee’s pay rate and stated:
“What is not clear is what constitutes a ‘presidential call.’ Currently, the National
Guard is operating under Presidential Executive Order 13223 dated 14
September 2001 with amendments. The orders of personnel activated for the war
on terror generally contain or reference this information.
“A review of orders submitted by [appellant’s] unit indicates that he performed a
variety of active duty during the period in question. However, the majority of the
time was for annual training days with duty under Title 32. One order (RU-7) is
for Title 10 Military Personnel Appropriation day active duty.2 Finally, his
DD214 indicates one month and three days of active duty with no other
explanation. None of the documentation indicates that he was activated due to the
Presidential Call up as a result of Executive Order 13223 dated 14
September 2001.”
The National Guard questioned whether appellant would receive his salary for drills and
training with the National Guard when his status changed from a Title 32 to a Title 10 employee
and asserted that paying appellant a “salary and full military wages for the same period does not
seem ‘fair and reasonable.’”
The National Guard submitted orders for appellant dated December 13, 2000 to
June 6, 2001. The orders do not indicate that he performed active military duty under Title 10.
By decision dated April 4, 2006, the Office found that a review of appellant’s orders for
the year did not establish that he was activated due to a presidential call. The Office thus
concluded that it had properly calculated his pay rate for compensation purposes.
On April 24, 2006 appellant requested an oral hearing on the April 4, 2006 decision. His
attorney submitted copies of his active-duty military orders issued under Title 10 of the U.S.C.
and orders from the National Guard issued under Title 32 of the U.S.C. Appellant also submitted
a copy of Executive Order 13223 dated September 14, 2001 granting authority under Title 10 of
the U.S.C. to the Department of Defense and the Department of Transportation to order any
member of the reserve to active duty. Appellant received an undated order instructing him to
perform duty on October 1, 2001 for the purpose of Operation Resolve. The authority cited for
the order was 10 U.S.C. § 12301(d).3 Appellant also received orders under Title 10 for the
purpose of Operation Resolve for the periods October 15, 20 to 22 and 27 to 29, 2001. He
received an order dated October 19, 2001 citing Title 10 as its authority and listing as the
2

Title 10 of the United States Code (U.S.C.) is relevant to the Armed Forces and Title 32 of the U.S.C. is relevant
to the National Guard.
3

10 U.S.C. § 12301(d) provides in part, “At any time, an authority designated by the Secretary concerned may
order a member of a reserve component under his jurisdiction to active duty or retain him on active duty, with the
consent of that member.”

4

purpose Operation Enduring Freedom. On January 9, 2002 appellant received instructions to
work during portions of January, February and March 2002 with the cited authority Title 10
§ 12301(d).
In a letter dated June 20, 2006, the employing establishment indicated that appellant’s
request for active-duty orders “were interpreted to relate to only [f]ederal active duty under Title
10 of the United States Code, in that there is no ‘active duty’ under Title 32 of the Code.”
By letter dated June 29, 2006, appellant’s attorney argued that the case was not in posture
for an oral hearing on either the schedule award determination or pay rate issue. He argued that
the employing establishment’s assertion that appellant was not on active duty due to a
presidential call was inconsistent with the facts. The attorney stated: “For example, Special
Order #RU-5, issued 19 October 2001, recites as the purpose of the order as ‘Operation Enduring
Freedom,’ which was part of Presidential Executive Order 13223 of September 14, 2001.”
By decision dated March 1, 2007, the hearing representative affirmed the April 4, 2006
decision regarding the Office’s calculation of appellant’s pay rate and set aside the decision on
the issue of his entitlement to a schedule award. He remanded the case for further development
on the issue of whether appellant had more than a 13 percent left upper extremity impairment.
The hearing representative found that appellant had not submitted probative evidence supporting
that he was entitled to augmented compensation because he was subject to a presidential “call.”
LEGAL PRECEDENT
Section 8105(a) of the Federal Employees’ Compensation Act4 provides: “If the
disability is total, the United States shall pay the employee during the disability monthly
monetary compensation equal to 66 2/3 percent of his monthly pay, which is known as his basic
compensation for total disability.”5 Section 8110(b) of the Act provides that total disability
compensation will equal three fourths of an employee’s monthly pay when the employee has one
or more dependents.6 Pay rate for compensation purposes is defined in section 8101(4) as the
monthly pay at the time of injury, the time disability begins or the time disability recurs, if the
recurrence is more than six months after returning to full-time work, whichever is greater.7
The Office’s procedure manual provides that wages paid for National Guard service are
included in pay rate calculations when membership in the National Guard is a condition of an
employee’s civilian employment with the National Guard. Such wages include those paid for

4

5 U.S.C. §§ 8101-8193.

5

5 U .S.C. § 8105(a).

6

5 U.S.C. § 8110(b).

7

5 U.S.C. §§ 8101(4); 8114; see also 20 C.F.R. § 10.5(s).

5

attending drills and field training.8 The procedure manual further provides that earnings received
by an employee under a presidential “call” are included in pay rate calculations.9
Although it is appellant’s burden to establish his claim, the Office is not a disinterested
arbiter but, rather, shares responsibility in the development of the evidence, particularly when
such evidence is of the character normally obtained from the employing establishment or other
government source.10 The Office shares responsibility to see that justice is done.11
ANALYSIS
The Office accepted that appellant sustained a ruptured left biceps due to a March 12,
2002 employment injury. The Office further authorized a September 16, 2004 cervical
decompression and fusion at C3-7 and paid him compensation beginning that date. At the time
of appellant’s employment injury, he worked in federal employment as a civilian and as a
member of the National Guard. The Office did not include appellant’s pay for active military
service in determining his pay rate for compensation purposes. The Office calculated his pay
rate on the date disability began rather than the date of injury because it found that this was the
higher amount. Appellant’s attorney contended that he was entitled to military pay earned the
year prior to his employment injury for active duty because he was under a presidential “call.”
On February 6, 2006 the National Guard acknowledged that earnings for active military service
were included if performed under a presidential “call” but stated that the meaning of a
presidential “call” was unclear. It noted that the National Guard currently operated under
Presidential Executive Order 13223, dated September 14, 2001. The National Guard indicated
that the majority of appellant’s orders were for training days under Title 32 of the U.S.C.,
relevant to the National Guard. One order was for active military duty under Title 10 of the
U.S.C. but did not specifically indicate that it was the result of the presidential call up pursuant to
Executive Order 13223.
Appellant’s attorney submitted a copy of the Presidential Executive Order 13223 granting
authority under Title 10 of the U.S.C. to the Department of Defense and the Department of
Transportation to order any member of the reserve to active duty. He also submitted orders
appellant received to perform duty in October 2001 issued under Title 10 of the U.S.C. and
stating as the orders’ purpose Operation Resolve. Appellant also received an order dated
October 19, 2001 issued pursuant to Title 10 which listed as its purpose Operation Enduring
Freedom. On January 9, 2002 appellant received instructions to work during portions of
January, February and March 2002 with the cited authority Title 10 of the U.S.C. The
employing establishment confirmed that any work performed under Title 10 was for active
military service. The question remains whether appellant’s active military service was the result
of a presidential “call.”
8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Determining:
(December 1995).
9

Id.

10

See Claudia A. Dixon, 47 ECAB 168 (1995).

11

Jimmy A. Hammons, 51 ECAB 219 (1999).

6

Pay Rates, Chapter 2.900.7(13)

The Board finds that further development of the record is required. In order to properly
adjudicate the claim, it is important to secure evidence regarding appellant’s status on active
military duty during the period in question. It is currently unclear from the record whether any
of the orders he received under Title 10 for the year preceding March 12, 2002 resulted from a
presidential call. On February 6, 2006 the National Guard indicated that it reviewed one Title 10
order issued to appellant and it did not indicate that he was on military service due to a call from
the President. Appellant’s attorney, however, submitted multiple Title 10 orders he received
after September 2001 citing as their purpose Operation Resolve and Operation Enduring
Freedom. On remand, the employing establishment should address the significance of the
operational designations and clarify whether appellant performed active military service as a
result of a presidential “call.” Following such further development as the Office deems
necessary, it should issue a de novo decision.
CONCLUSION
The Board finds that the case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated March 1, 2007 is set aside and the case is remanded for further
proceedings consistent with this decision of the Board.
Issued: January 17, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

